DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/19/2022.
In the instant Amendment, claims 2-4, 8-9 and 14-16 were cancelled; claims 1, 5-7, 10 and 17-18 have been amended; and claims 1, 7 and 10 are independent claims.  Claims 1, 5-7, 10 and 17-18 have been examined and are pending.  This Action is made FINAL.

Response to Arguments
The objection to the claims 2-4, 8-9 and 14-16 is moot due to cancelation of the claims by applicant.
The objection to the claim 6 is withdrawn as the claim has been amended.
Applicants’ arguments in the instant Amendment, filed on 06/19/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Muftic fails to disclose when an effective time of the digital certificate is reached, recording, according to the verification result, and the digital certificate which has passed verification to a blockchain.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Muftic discloses when an effective time of the digital certificate is reached, recording, according to the verification result, and the digital certificate which has passed verification to a blockchain (Muftic: ¶0044 verifications are performed by tracing the sequence of all transactions in the blockchain [] using peer-to-peer transactions that require the verification of personal credentials and/or transactions; 0135 each certificate is verified and stored in the local storage of the BCI Agent containing verified, and therefore trusted, certificates of other BIX members for future use). More specifically, Muftic discloses the field CertificateSerialNumber in the standard X.509 certificate refers to the specific X.509 certificate among those issued by a specific CA. It is also used to locate the certificate in CRLs. BIX certificates are issued by members of the BIX community and chained in the BCL [0094], BCL represents a certificates chain containing certificates of all members that are registered in the system. Each certificate points to the previous certificate (a "backward" link), that belongs to the BIX member who issued the certificate, and also points to the next certificate ("forward" link) that was issued by this BIX member [0101] and during the verification process, the new BIX member accumulates all certificates from the BCL, which is equivalent to downloading the blockchain in the Bitcoin payment system [0135]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

Applicant’s arguments: “Muftic fails to disclose, teach or suggest at least determining the effective time of the certificate and that the digital certificate does not contain the information for determining the effective time as recited in the amended independent claims.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Muftic discloses determining an effective time of the digital certificate (Muftic: ¶0035 X.509 certificates have a validity component comprised of date/time attributes) and wherein the digital certificate does not contain validity period information corresponding to the digital certificate (Muftic: ¶0053 requesting own certificates, issuing and returning certificates to their requesting users; ¶0096 BIX certificates do not expire, so they do not need an expiration date/time). More specifically, Muftic discloses an issuing date/time and an expiration date/time [0035], issuingDateTime: This field indicates the date and time of issuance of the certificate. It represents the start of the validity period for the current certificate [0079], and the subject segment of the BIX certificate contains a subjectDateTime field designating the time of its creation, i.e., the generation of the cryptographic keys pair. Locating certificates in the BCL and verifying their time validity is based on the special certification protocols [0096]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

The amended claims 1, 5-7, 10 and 17-18 have been addressed in rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


Claims 2-6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muftic (US 2017/0346639) in view of Akehurst-Ryan et al. (“Akehurst,” US 2016/0127355).

Regarding claim 1: Muftic discloses a method for processing a digital certificate, comprising:
receiving an issuing request for the digital certificate, wherein the digital certificate does not contain validity period information corresponding to the digital certificate (Muftic: ¶0053 requesting own certificates, issuing and returning certificates to their requesting users; ¶0096 BIX certificates do not expire, so they do not need an expiration date/time); and the issuing request comprises the digital certificate (Muftic: ¶0053 requesting own certificates, issuing and returning certificates to their requesting users);
acquiring a verification result of the digital certificate (Muftic: ¶0072 the BIX system member [] can verify the validity of the certificate, i.e., that the values of all of its attributes are correct);
when an effective time of the digital certificate is reached, recording, according to the verification result, and the digital certificate which has passed verification to a blockchain (Muftic: ¶0035 an issuing date/time and an expiration date/time; ¶0044 verifications are performed by tracing the sequence of all transactions in the blockchain [] using peer-to-peer transactions that require the verification of personal credentials and/or transactions; 0135 each certificate is verified and stored in the local storage of the BCI Agent containing verified, and therefore trusted, certificates of other BIX members for future use); and
wherein receiving the issuing request for the digital certificate comprises:
receiving the issuing request in default of the validity period information, wherein the effective time is based on a pre-appointment (Muftic: ¶0079 issuingDateTime: This field indicates the date and time of issuance of the certificate. It represents the start of the validity period for the current certificate).
Muftic does not explicitly disclose receiving the issuing request carrying the validity period information, wherein the validity period information is used to determine the effective time.
However, Akehurst discloses receiving the issuing request carrying the validity period information, wherein the validity period information is used to determine the effective time (Akehurst: ¶0053 client authenticate-validate program 156 sends a request for a current date and time value to the network location specified within the certificate extension, in step 506).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Akehurst with the system/method of Muftic to include receiving the issuing request carrying the validity period information, wherein the validity period information is used to determine the effective time.
One would have been motivated to verifying data contained within digital certificates and more particularly to the validation of digital certificates to determine expiration status (Akehurst: ¶0001).

Regarding claim 5: Muftic in view of Akehurst discloses the method of claim 1.
Akehurst further discloses determining the effective time according to the validity period information or the pre-appointment (Akehurst: ¶0053 in step 508, client authenticate-validate program 156 determines if a current date and time value is received, and if confirmed, continues to step 510).
The motivation is the same that of claim 2 above.

Regarding claim 6: Muftic in view of Akehurst discloses the method of claim 1.
Akehurst further discloses acquiring the verification result issued when the effective time is reached (Akehurst: ¶0053 client authenticate-validate program 156 reads the validity period from the digital certificate, in step 510 of FIG. 5, and compares the current date and time value received from the network location information in the certificate extension, to the certificate validity period). 
The motivation is the same that of claim 1 above.

Regarding claim 7: Muftic discloses a method for processing a digital certificate, comprising:
receiving an issuing request for the digital certificate, wherein the digital certificate does not contain validity period information corresponding to the digital certificate (Muftic: ¶0053 requesting own certificates, issuing and returning certificates to their requesting users; ¶0096 BIX certificates do not expire, so they do not need an expiration date/time); and the issuing request comprises the digital certificate (Muftic: ¶0053 requesting own certificates, issuing and returning certificates to their requesting users);
determining an effective time of the digital certificate (Muftic: ¶0035 X.509 certificates have a validity component comprised of date/time attributes); 
wherein receiving the issuing request for the digital certificate comprises:
receiving the issuing request in default of the validity period information; and determining the effective time of the digital certificate comprises: determining the effective time according to a pre-appointment (Muftic: ¶0079 issuingDateTime: This field indicates the date and time of issuance of the certificate. It represents the start of the validity period for the current certificate).
Muftic does not explicitly disclose when the effective time of the digital certificate is reached, verifying the digital certificate to obtain a verification result, issuing the verification result of the digital certificate, and receiving the issuing request carrying the validity period information, and determining the effective time of the digital certificate comprises: determining the effective time according to the validity period information.
However, Akehurst discloses when the effective time of the digital certificate is reached, verifying the digital certificate to obtain a verification result (Akehurst: ¶0054 if the current date and time value falls within the certificate validity period range, the certificate is valid); and
issuing the verification result of the digital certificate (Akehurst: ¶0054 if it is determined in step 518 that the certificate is valid, then client authenticate-validate program 156 communicates with client certificate program 154 in step 522, to continue subsequent processing, such as checking certification revocation lists); and
receiving the issuing request carrying the validity period information, and determining the effective time of the digital certificate comprises: determining the effective time according to the validity period information (Akehurst: ¶0053 client authenticate-validate program 156 sends a request for a current date and time value to the network location specified within the certificate extension, in step 506).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Akehurst with the system/method of Muftic to include receiving the issuing request carrying the validity period information, and determining the effective time of the digital certificate.
One would have been motivated to verifying data contained within digital certificates and more particularly to the validation of digital certificates to determine expiration status (Akehurst: ¶0001).

Regarding claim 10: Muftic discloses an apparatus for processing a digital certificate, comprising:
a processor (Muftic: ¶0102 PC, smart phone); and
memory for storing a computer program executable on the processor (Muftic: ¶0102 PC, smart phone), wherein when the computer program is executed by the processor, the processor is configured to perform:
receiving an issuing request for the digital certificate, wherein the digital certificate does not contain validity period information corresponding to the digital certificate (Muftic: ¶0053 requesting own certificates, issuing and returning certificates to their requesting users; ¶0096 BIX certificates do not expire, so they do not need an expiration date/time); and the issuing request comprises the digital certificate (Muftic: ¶0053 requesting own certificates, issuing and returning certificates to their requesting users);
-6-Docket No.: 2009776PCT-US-CMCCacquiring a verification result of the digital certificate (Muftic: ¶0072 the BIX system member [] can verify the validity of the certificate, i.e., that the values of all of its attributes are correct); and
acquiring a verification result of the digital certificate (Muftic: ¶0072 the BIX system member [] can verify the validity of the certificate, i.e., that the values of all of its attributes are correct);
when an effective time of the digital certificate is reached, recording, according to the verification result, and the digital certificate which has passed verification to a blockchain (Muftic: ¶0035 an issuing date/time and an expiration date/time; ¶0044 verifications are performed by tracing the sequence of all transactions in the blockchain [] using peer-to-peer transactions that require the verification of personal credentials and/or transactions; 0135 each certificate is verified and stored in the local storage of the BCI Agent containing verified, and therefore trusted, certificates of other BIX members for future use); and
wherein receiving the issuing request for the digital certificate comprises:
receiving the issuing request in default of the validity period information, wherein the effective time is based on a pre-appointment (Muftic: ¶0079 issuingDateTime: This field indicates the date and time of issuance of the certificate. It represents the start of the validity period for the current certificate).
Muftic does not explicitly disclose receiving the issuing request carrying the validity period information, wherein the validity period information is used to determine the effective time.
However, Akehurst discloses receiving the issuing request carrying the validity period information, wherein the validity period information is used to determine the effective time (Akehurst: ¶0053 client authenticate-validate program 156 sends a request for a current date and time value to the network location specified within the certificate extension, in step 506).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Akehurst with the system/method of Muftic to include receiving the issuing request carrying the validity period information, wherein the validity period information is used to determine the effective time.
One would have been motivated to verifying data contained within digital certificates and more particularly to the validation of digital certificates to determine expiration status (Akehurst: ¶0001).

Regarding claims 17-18: Claims 17-18 are similar in scope to claims 5-6, respectively, and are therefore rejected under similar rationale.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439